Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mee ee ee ee x
MARKETSHARE CORP., :
Zl-cv-750 (JSR)
Plaintiff,
-VN : MEMORANDUM ORDER

TRANSACTIS, INC. and
MASTERCARD, INC.

Defendants.
ee ee ee ee ee x

JED S. RAKOFF, U.S.D.J.

Plaintiff MarketShare Corporation (“MarketShare”) brought
this five-count complaint against defendants Transactis, Inc.
(“Transactis”) and Mastercard, Inc. (“Mastercard”) alleging that
the defendants wrongfully refused to issue shares of common stock
of Transactis in breach of various agreements and that Transactis
fraudulently misrepresented the fair market value and exercise
price of the stock options. On April 26, 2021, the Court, by
bottom-line order, dismissed the complaint. Dkt. No. 22. This
Memorandum Order explains the reasons for that ruling and directs
the closing of the case.

Background?

From 2004 through 2007, MarketShare provided Transactis with

 

1 For the purposes of this motion, the well-pleaded allegations
in the complaints are assumed to be true.
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 2 of 16

software development services. Compl., Dkt. No. 1, 4@ 1. The
arrangement was initially governed by a consulting agreement dated
March 30, 2005. Id. @ 16. By June 30, 2007, MarketShare had earned
$205,950 in fully vested common stock of Transactis but had not
been issued any stock, and the parties had not yet reached an
agreement for the price at which that stock could be purchased by
MarketShare. Id. 49 19-20.

MarketShare eventually agreed that, in lieu of receiving
shares of common stock of Transactis, it would “receive fully-
vested stock options at the then-fair market value of Transactis’
common stock as represented by Transactis.” Id. @ 22. Under the
relevant agreement, since Transactis was a private company, the
fair market value had to be “be determined in good faith by the
Board.” Id. 9 67. Transactis represented that the fair market value
of its common stock was $0.56 per share before March 12, 2007 and
$0.395 per share thereafter. Id. @@ 24. The parties thereafter
agreed to use a single hybrid price -- $0.45 per share —- for all
stock options. Id. 7 35.

MarketShare and Transactis memorialized this agreement in a
2008 Agreement. Id. G 37; see also Dkt. No. 8-1 (“2008 Agreement”).
The 2008 Agreement provides that Transactis shall issue to
MarketShare stock options (the “Stock Options”) to “purchase

412,216 shares of common stock of [Transactis], at an exercise

~?-

 

 

 
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 3 of 16

price of $0.45, in full satisfaction of all claims to options or
other equity compensation under the [2005 agreement].” 2008
Agreement, 7 1. The 2008 Agreement also acknowledged that the Stock
Options were “subject to dilution upon any financing rounds,” would
“carry a maximum 10-year exercise period,” and would be issued
under a separate grant notice. Id. @I 1-2; see also Dkt. No. 8-2
(the “Grant Notice”). The Grant Notice, in turn, specified that
the Stock Options would be “subject to all of the terms and
conditions .. . in the Stock Option Agreement.” Grant Notice; see
also Dkt. No. 8-3 (the “Stock Option Agreement”).

Per the Grant Notice, MarketShare received the option to
purchase 416,216 shares of Transactis common stock at an exercise
price of $0.45 per share. MarketShare could receive those shares
by tendering the so-called “total exercise price” -- $187,292.20
(= 416,216 x $0.45) -- via one of the permitted payment methods.
Id. As relevant here, those payment methods included (1) “by cash
or check” or (2) “by delivery of vested options heid pursuant to
this Grant Notice, at the fair market value of the underlying
shares at the time of exercise.” Id.

MarketShare stopped providing services to Transactis on
October 20, 2008. Compl. @ 44. Between January 2009 and September
2010, Transactis issued approximately 29 million stock options to

other grantees with an exercise price and fair market value of

-—3-
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 4 of 16

$0.06 per share -- a fair market value substantially lower than
the $0.45 represented by Transactis in negotiations a few months
earlier. Id. 9% 62, 66. In August 2010, Transactis merged with a
third-party and underwent a 35-1 reverse stock split.* See id. @
48; see also Amendment to the Sixth Amended Certificate of
Incorporation of Transactis, Inc. (“6th Amended COI”), Dkt. No.
20-1 (discussing the reverse stock split).? And, in April 2016,
following that reverse stock split, Transactis offered to
repurchase shares of common stock from shareholders for $2.00 per
share. Compl. @ 46.

In March 2018, MarketShare, unaware of these developments,
contacted Transactis to inquire about exercising the Stock
Options. Id. WI] 44-45. Transactis stated that, because of the
reverse stock split, MarketShare now owned “11,891 stock options
with an exercise price of $17.43 per share.” Id. @ 46. Transactis

explained that the Stock Options had been reduced by a factor of

35 (416,216 / 35 = 11,891) and the exercise price -- which

 

2 A reverse stock split consolidates the number of outstanding
shares into fewer, proportionally more valuable, shares. For
example, 35 shares valued at $0.06 per share would be consolidated
into a single share valued at $2.10(=35 x $2.10).

3 Because the 6th Amended COI was filed with the Delaware
Secretary of State, the Court can take judicial notice of it in
connection with this motion to dismiss. See, e.g., Chevron Corp.
v. Salazar, 807 F. Supp. 2d 189, 193 n.5 (S.D.N.Y¥. 2011).

-4-

 

 

 

 

 

 

 
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 5 of 16

Transactis initially mistakenly identified as $0.498 -- was
increased by the same factor ($0.498 x 35 = $17.43). Transactis
would later clarify in September 2019 that the exercise price was
$15.75 (= $0.45 x 35). Id. @@ 79.

“Surprised” by these developments, MarketShare was unsure
whether the exercise price was $0.45 (as specified in the Grant
Notice) or $17.43 (as initially identified by Transactis following
the reverse stock split). To be safe, MarketShare attempted in
April 2018 to exercise the Stock Options by delivering “the options
held pursuant to the Grant Notice, at the fair market value of the
underlying shares at the time of the exercise.” Id. FI 52-53, 58.
Transactis declined to issue the shares. Initially, Transactis
told MarketShare that the Stock Options “were not timely exercised
and had previously been terminated.” Id. 94 57, 59.

In May 2019, Transactis was acquired by Mastercard for $14.90
per share of common stock. Id. 97 77. In September 2019, counsel
for Mastercard informed MarketShare that the Stock Options “had no
value,” since the fair market value of the underlying shares was
lower than the $15.75 exercise price. Id. @ 79.

In January 2021, MarketShare sued, asserting claims against
Transactis for breach of contract, fraud, and breach of the implied
covenant of good faith and fair dealing; and against Mastercard

for unjust enrichment. Id. WI 80-118.

-5-

 

 

 

 
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 6 of 16

Legal Standard

In order to survive a motion to dismiss, a plaintiff must
“state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).4 When deciding a motion to
dismiss, the Court “accept[s] all factual allegations in the
complaint and draw[s] all reasonable inferences in the plaintiff's

favor.” ATSI Comme'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98

 

(2d Cir. 2007). Courts may also consider: (1) facts subject to
judicial notice; (2) documents incorporated in the complaint by
reference; or (3) documents integral to the complaint. Chambers v.

Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

 

Discussion

I. Breach of Contract (Count One)

MarketShare alleges that Transactis breached the 2008
Agreement, the Grant Notice, and the Stock Option Agreement “by
failing to issue to Plaintiff shares of common stock based on the
fair market value of the vested Stock Options after having received
payment” by way of delivery of the Stock Options. Compl. @ 85.
Transactis argues that MarketShare fails to state a claim as to

any of those contracts because, among other things, the complaint

 

4 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

 

 

AR REE MANERA SBE LGN 4 A SEGA
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 7 of 16

fails to plausibly allege that MarketShare paid the total exercise
price when it attempted to exercise the Stock Options.°

The Court agrees with Transactis. To perform under the
relevant agreements, MarketShare had to pay the $187,297.20 total
exercise price; only then would it be entitled to receive the
shares of Transactis common stock. MarketShare sought to pay for
the shares “by delivery of vested options held pursuant to th[e]
Grant Notice, at the fair market value of the underlying shares at

f

the time of the exercise.” This method of payment, just like a
cash payment, required that MarketShare pay the total exercise
value before receiving the shares. If, for example, the fair market
value of the underlying shares were only worth $100,000, then
delivering the vested options - like delivering $100,000 in cash

-- would not satisfy the total exercise price. But the complaint

does not include any allegation from which it could be reasonably

 

° Transactis also argues that MarketShare has failed to state
a claim for breach of the 2008 Agreement, in particular because
that agreement imposes no obligations other than issuing to
MarketShare the Stock Options at the agreed-upon price and volume.
See Memorandum of Law in Support of Defendants’ Motion to Dismiss
(“Def. Mem.”), Dkt. No. 16, at 9. As MarketShare persuasively
responds, however, the 2008 Agreement also gave MarketShare a “10-
year exercise period” that Transactis allegedly breached by
claiming that the Stock Options had expired by March 2018. See
Memorandum of Law in Opposition to Defendants’ Motion to Dismiss
(“Pl. Mem.”), Dkt. No. 18, at 3. Accordingly, if Transactis had
been required to tender the shares under the Grant Notice and the
Stock Option Agreement, it would also have breached the 2008
Agreement by having failed to do so.

 

-—]-
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 8 of 16

inferred that the fair market value of the underlying shares was
equal to or greater than the total exercise price at the time
MarketShare sought to exercise the Stock Options. “Because
MarketShare failed to allege that it performed under these
agreements, the breach of contract claim fails.

MarketShare responds in three ways, but none is persuasive.
First, MarketShare disputes that there is any requirement “that,
at the time MarketShare exercised the Stock Options, the fair
market value of the common stock of Transactis be higher than the
exercise price of the Stock Options.” Pl. Mem. at 4. This is
correct, but irrelevant. It is true that, regardless of the
underlying value of the common stock, MarketShare had the choice
to exercise the Stock Options by delivering the total exercise
value in cash. This might not make much financial sense, but it is
well within MarketShare’s contractual rights. Because the
underlying common stock was worth less than the total exercise
price, however, MarketShare cannot meet its payment obligations
simply by tendering the Stock Options.

Second, MarketShare argues that it did pay the total exercise
price since “it can be inferred” that “the fair market value of
the common stock of Transactis was higher than the exercise price
of $0.45 per share set out in the Grant Notice.” Pl. Mem. at 5.

This argument, however, overlooks the reverse stock split, which

SWRA TULLE eI
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 9 of 16

increased the exercise price from $0.45 to $15.75. To the extent
MarketShare is indirectly contesting the effect of reverse stock
split, the relevant agreements foreclose that argument. See, €.g.,
Stock Option Agreement § 2 (permitting adjustments to number of
shares and exercise price of stock options under certain
circumstances); Equity Incentive Plan, Dkt. No. 8-4, FT 12(e)
(granting discretion to the Transactis board to amend options if
that amendment would not impair the rights of the holder). Because
MarketShare nowhere plausibly alleges that the fair market value
of the underlying shares met or exceeded $15.75 at the time of
exercise, it has failed to allege that it paid the total exercise
price.

Finally, MarketShare argues that, even if it did not pay the
total exercise price, it was entitled to exercise some portion of
the Stock Options without exercising all of them. See Stock Option
Agreement ¢ 5 (“Payment of the exercise price is due in full upon
exercise of all or any part of your option.”). This argument
confuses the nature of stock options. Stock options are not
fungible currency. They are an agreement to buy shares at a
contractually specified price: the exercise price. MarketShare’s
theory -- that it could transform two options to purchase shares
at an exercise price into one option to purchase shares at some

reduced exercise price -- has no basis in the relevant agreements

-9-
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 10 of 16

or common sense. In any event, even if MarketShare were entitled
to exercise some portion of the Stock Options, that is not what it
did. The Notice of Exercise, pursuant to which MarketShare sought
to exercise the Stock Options, states that MarketShare attempted
to exercise “all options held by MarketShare Corp.” Dkt. No. 8-6
(emphasis added).

For these reasons, the Court dismissed Count One (the breach
of contract claim)

Il. Fraud (Count Two)

There are two alternative bases to MarketShare’s fraud claim:
(1) that Transactis fraudulently inflated the fair market value of
the common stock offered to MarketShare in April 2008; and (2)
that Transactis fraudulently deflated the fair market value of the
common stock offered to other grantees between January 2009 and

September 2010. Compl. @ 95. Under either theory, MarketShare must

allege (1) a material misrepresentation or omission of fact; (2)
that Transactis knew to be false; (3) that Transactis made with
the intent to defraud; (4) upon which MarketShare reasonably

relied; and (5) that caused injury to MarketShare. See Lerner v.
Fleet Bank, N.A., 459 F.3d 273, 291 (2d Cir. 2006). In addition,
fraud claims “must satisfy Rule 9(b), which requires that the
circumstances constituting fraud . . . shall be stated with

particularity.” ATSI, 493 F.3d at 99 (quoting Fed. R. Civ. P.

-10-

 

 

MR OOROR ROME AWA RIDE LA OE EEE tac GhSAM Fee Rm ALBEE

 

 

 

 

 
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 11 of 16

9(b)).

A. The Deflation Theory

MarketShare alleges that Transactis knowingly deflated the
fair market value and exercise price of the $0.06 stock options
granted to other grantees in bad faith and in violation of the
relevant agreements, resulting in an economic advantage to other
grantees at MarketShare’s expense. Id. The deflation theory fails,
however, because MarketShare could not have relied on false
statements that were made to other grantees after MarketShare had
already entered into the 2008 Agreement.

B. The Inflation Theory

MarketShare alternatively alleges that Transactis knowingly
inflated the fair market value and exercise price of the common
stock of the $0.45 Stock Options in bad faith and in violation of
the relevant agreements, resulting in MarketShare receiving fewer
options that it would have received if the $0.06 fair market value
and exercise price had been used. Under Rule 9(b), MarketShare
must “allege facts that give rise to a strong inference of
fraudulent intent.” Lerner, 459 F.3d at 290-291. “The requisite
‘strong inference’ of fraud may be established either (a) by
alleging facts to show that defendants had both motive and

opportunity to commit fraud, or (b) by alleging facts that

constitute strong circumstantial evidence of conscious misbehavior

-l1i-
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 12 of 16

or recklessness.” Id.
MarketShare has failed to allege facts that show both motive
and opportunity to commit fraud. It is not disputed that Transactis

had the opportunity to defraud MarketShare. See In re Omega

 

Healthcare Investors, Inc., Sec. Litig., 375 F. Supp. 3d 496, 509

 

(S.D.N.Y¥. 2019) (“Courts typically assume corporations, corporate
officers, and corporate directors would have the opportunity to
commit fraud if they so desired.”). But the complaint fails to
allege with particularity that Transactis had the motive to commit
fraud. At most, the complaint alleges that Transactis fraudulently
inflated the fair market value of the shares to dispose of
MarketShare’s claims for compensation under the earlier
agreements. But “the motive to improve one’s financial position by
itself does not satisfy the requirement to plead fraudulent

intent.” See Chill v. General Elec. Co., 101 F.3d 263, 268 (2d

 

Cir. 1996) (holding that a “generalized motive” to earn a profit,
“one which could be imputed to any publicly-owned, for-profit
endeavor, is not sufficiently concrete for purposes of inferring
scienter”). Moreover, the complaint acknowledges that Transactis
proactively informed MarketShare during negotiations that it was
entitled to more shares than either party had realized. See Compl.
G 29. Such allegations of good faith undermine any inference of

fraudulent intent.

—-1?-
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 13 of 16

MarketShare has also failed to allege circumstantial evidence
of recklessness. MarketShare argues that recklessness can be

inferred from the allegations that Transactis refused to provide

 

 

to MarketShare a basis for its April 2008 valuation. Pl. Mem. at
11. MarketShare does not allege, however, that Transactis was under
any duty to disclose the basis for the valuation. That Transactis
declined to do so, then, cannot give rise to a strong inference of
fraudulent intent.

For these reasons, the Court dismissed Count Two (the fraud
claim).

III. Count Three (Implied Covenant of Good Faith and Fair
Dealing)

MarketShare seeks to recover under the covenant of good faith
and fair dealing implicit in all New York contracts. MarketShare
alleges Transactis violated the implied covenant by fraudulently
deflating the fair market value of the stock options in 2009 and
2010. Compl. (I 100-106. Transactis moved to dismiss this claim as

time-barred.

 

A claim for breach of the implied covenant of good faith and
fair dealing has a six-year statute of limitations, and such a
claim accrues when the alleged breach occurs. N.Y. C.P.L.R. §&
213(2). MarketShare first argues that the claim did not accrue

until 2018, when MarketShare sought to exercise the options. To i

-13-
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 14 of 16

the extent the claim is based on Transactis’ failure to deliver
the shares in April 2018, however, the claim must be dismissed as

duplicative of the breach of contract claim. See Concesionaria

 

DHM, S.A. v. Int’l Fin. Corp., 307 F. Supp. 2d 553, 564 (S.D.N.Y.

 

2004) (“[C]ourts routinely dismiss a claim for breach of an implied
covenant of good faith as redundant where the conduct allegedly
violating the implied covenant is also the predicate for
breach... of an express provision of the underlying
contract.”).

MarketShare also argues that, if the claim accrued in 2010,
when Transactis made the alleged misrepresentations, passage of
the statute of limitations should be estopped because Transactis
“wrongfully concealed” these misrepresentations until MarketShare
inquired about the Stock Options in 2018. Pl. Mem. at 19. Such
tolling is appropriate where the plaintiff establishes, among
other things, that the defendant wrongfully concealed material
facts relating to the defendant’s wrongdoing. See Koch v.

Christie's Int'l PLC, 699 F.3d 141, 157 (2d Cir. 2012). The

 

complaint, however, is lacking any allegation that Transactis took
some action that prevented MarketShare from learning about the
status of the Stock Options before 2018. Indeed, if the exercise
period were three years, MarketShare would likely have inquired in

2011 -- well within the statutory period. That MarketShare only

-14-

 

 

 

 

 
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 15 of 16

discovered the other stock options in 2018 has far more to do with
the length of the exercise period and MarketShare’s failure to
conduct due diligence, than with any wrongful concealment on the
part of Transactis.

For these reasons, the Court dismissed Count Three (the
alleged violation of the implied covenant of good faith and fair
dealing).

Iv. Count Five (Unjust Enrichment)

MarketShare alleges that Mastercard “has been unjustly
enriched by having acquired all capital stock of Transactis without
having made any payment to Plaintiff for common stock of Transactis
that Plaintiff legally owns pursuant to its proper and timely
exercise of the Stock Options.” Compl. @ 115. The elements of an
unjust enrichment claim are “(1) the other party was enriched, (2)
at the other party’s expense, and (3) that it is against equity
and good conscience to permit the other party to retain what is

sought to be recovered.” Georgia Malone & Co. v. Rieder, 19 N.Y.3d

 

511, 516 (2012). Transactis moved to dismiss the claim because,
among other reasons, it would not be against equity and good
conscience for Mastercard to retain the shares of Transactis stock.
Because, as discussed above, MarketShare failed to allege that it
properly exercised the Stock Options, it does not legally own the

common stock that Mastercard has acquired. Therefore, equity and

-15-

AEA

 
Case 1:21-cv-00750-JSR Document 23 Filed 05/12/21 Page 16 of 16

good conscience do not require Mastercard to deliver the shares to
MarketShare. For that reason, Count Five was dismissed (relating
to unjust enrichment against Mastercard).

Vv. Count Four (Declaratory Judgment)

Styled as an independent cause of action, Count Four seeks
declaratory judgment that the proper valuation of the Stock Options
should have been $0.06 and that it is entitled to payment of such
shares based on its exercise. Compl. @ 113. Declaratory judgments,

however, are remedies, not causes of action. See Chiste v. Hotels.com

 

L.P., 756 F. Supp. 2d 382, 406 (S.D.N.Y. 2010). Because MarketShare’s
Claims have all been dismissed, its request for declaratory relief
must also be dismissed. For that reason, Count Four was dismissed.
Conclusion
For the foregoing reasons, the Court, by bottom-line order,
granted Transactis’ motion to dismiss the complaint. Clerk to enter

judgment and close the case.

 

SO ORDERED.
Dated: New York, NY dd RL
rw, a
May (Q 2021 JED $. RAKOFF, U.S.D.d.

-16-

2 ATTN ATRIAL Se ORCL RASTINP INE ake ote
